Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2022 has been entered.
 Claims 4, 9-10, 15-16, 18-20 are cancelled. Claims 23-25 are withdrawn.
Pending claims 1-3, 5-8, 11-14, 17, 21-22 are addressed below. 

Election/Restrictions
Applicant’s election, in the reply filed on 05/07/2021, without traverse of Invention group I and species I (Fig. 7) was acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-3, 5-8, 11-14, 17, 21-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Any listed claims not specifically mentioned below are indefinite due to their dependencies.
	Claims 2, 3, 6, 12 recite 'the mesh', which lack proper antecedent basis in the claim. As best understood, this limitation should be "the mesh membrane" amended in claim 1.
	Claim 17 recites 'the mesh device', which lack proper antecedent basis in the claim.
	Claim 1 recites “the vibration frequency”, which lacks proper antecedent basis in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 12-14, 17, 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khuri-Yakub (US 5828394).
Re claim 1, Khuri-Yakub discloses an aerosol-generating device (device shown in figs. 11A-11D, 12 produces fluid droplets via vibration/displacement of the mesh membrane in the same manner as recited in the claim body, therefore it is an aerosol generating device; the device ejects drops in micron sizing, col. 5, ln 26: “ejecting selected patterns of drops”, col. 4, ln 29-30: “the dimensions of an ejector could be no more than 100 microns and the orifice could be anywhere from a few to tens of microns”, emphasis added; figs. 4A-figs. 6C and descriptions of these figures show how the disclosed device operate to produce oscillation/vibration/displacement for droplets ejection) comprising 
a single mesh membrane (43 is a single membrane; fig. 11D) comprising a plurality of apertures (54, fig. 11D) and 
a piezoelectric material (materials 44, 45 deposited via layer growing techniques, col. 5, ln 2-3, shown in fig. 11A, after etching it is item 51, the transducer, see fig. 11B) monolithically integrated with the mesh membrane (43);
wherein the piezoelectric material is a CMOS compatible piezoelectric material (col. 4, ln 27-28: “zinc oxide”, which is CMOS compatible, as evidenced by par. 10 in Gorisse reference, US 2013/0214879) and 
wherein the piezoelectric material (44, 45) induces displacement of the mesh membrane (in the manner shown in figs. 6A-6C) and controls the vibration frequency (how often the vibration applied to the mesh, depends on how often voltage is applied to the piezoelectric material; continuous vibration as shown in figs. 4A-4B, or pulsed vibrations shown in fig. 5A; figs. 6A-6C show different frequencies, “fundamental frequency”, first harmonic, and second harmonic, respectively) and/or displacement of the mesh for atomization of a fluid or liquid to generate an aerosol (col. 1, ln 58-62: “The membrane is adapted to mechanically vibrate on application of bending forces applied preferentially at its resonant frequency. When said reservoir contains fluid, the membrane deflects to form and eject drops at the nozzle”; col. 2, ln 61-col. 3, ln 13; see figs. 4a-5c).
Re claim 2, Khuri-Yakub discloses the mesh device comprises silicon (col. 5, ln 4: “silicon nitride 43”).  
Re claim 3, Khuri-Yakub discloses the piezoelectric material comprises a thin film deposited on the mesh device (col. 4, ln 25-28: “The housing could be Silicon and Silicon oxide, the membrane could be Silicon nitride, and the piezoelectric could be a deposited thin film Such as Zinc oxide”; col. 5, ln 2-5: “By well-known semiconductor film or layer-growing techniques, a silicon substrate 41 is provided with successive layers of silicon oxide 42, silicon nitride 43, metal 44, piezoelectric material 45 and metal 46”), wherein the piezoelectric material is bonded to the mesh device at an atomic scale (since the piezoelectric material is grown on top of layer 43, the bonding is on an atomic scale).  
Re claim 5, Khuri-Yakub discloses the device is configured as a pump for pumping a liquid or a fluid (pumping via bending forces; col. 1, ln 58-62: “The membrane is adapted to mechanically vibrate on application of bending forces applied preferentially at its resonant frequency. When said reservoir contains fluid, the membrane deflects to form and eject drops at the nozzle”).  
Re claim 6, Khuri-Yakub discloses the mesh device operates in a vibrating mode (col. 1, ln 58-59: “The membrane is adapted to mechanically vibrate).  
Re claim 7, Khuri-Yakub discloses a size of the apertures are selected to control a droplet size of the atomized fluid or liquid (col. 3, ln 58-59: “The drop size is dependent on the size of the orifice and the magnitude of the applied voltage”).
Re claim 8, Khuri-Yakub discloses a location and a shape of the apertures are selected to control an aerosol of an atomized fluid or liquid (col. 3, ln 49-52; col. 5, ln 26: “ejecting selected patterns of drops”).  
Re claim 12, Khuri-Yakub discloses the piezoelectric material (51) covers at least a part of the mesh (see fig. 11D).  

Re claim 13, Khuri-Yakub discloses the piezoelectric material is used to control a plurality of different resonant modes of the device (see figs. 6A-6C; col 3, ln 16-22).  

Re claim 17, Khuri-Yakub discloses the piezoelectric material is adapted to be selectively patterned (shown in fig. 12) on the mesh device to control a mode of operation of the mesh device (col. 5, ln 21-32).  

Re claim 21, Khuri-Yakub discloses the device is configured for atomization of a fluid or a liquid (col. 5, ln 19-26: “ejecting selected patterns of drops”) wherein the plurality of apertures are made using a microfabrication process (col. 5, ln 26-27: “micro-machining”) and wherein the mesh comprises at least one of: silicon, glass, metal, ceramic or a polymer (col. 5, ln 4: silicon nitride).  

Re claim 22, Khuri-Yakub discloses the mesh comprises a silicon mesh device (col. 5, ln 4: silicon nitride) for atomization or pumping of a fluid or liquid through the plurality of apertures (49, 53, 54; see figs. 11B-11C; pumping fluid via vibration and bending forces).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khuri-Yakub in view of Nisato (US 2010/0331769).
Re claim 11, Khuri-Yakub fails to teach at least one surface of at least one of the plurality of apertures is treated to alter at least one the hydrophobic property of the at least one aperture.  
However, Nisato teaches a nozzle structure shown in fig. 9 having at least one surface of at least one of the plurality of apertures is treated to alter at least one the hydrophobic property of the surface of at least one of the plurality of apertures (by adding hydrophobic coating layer 45; par. 56). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khuri-Yakub to incorporate the teachings of Nisato to provide at least one aperture surface treated to alter the hydrophobic properties of the at least one aperture via hydrophobic coating. Doing so would improve the ejection of fluid by preventing a fluid film on the outlet side of the substrate when a water-based fluid is used, as taught by Nisato in paragraph 56.



Claims 1-3, 5-8, 12-14, 17, 21-22, in the alternative, is/are rejected under 35 U.S.C. 103 as being unpatentable over Khuri-Yakub (US 5828394) in view of Lin (US 20070080245).
Re claim 1, Khuri-Yakub discloses an aerosol-generating device (device shown in figs. 11A-11D, 12 produces fluid droplets via vibration/displacement of the mesh membrane in the same manner as recited in the claim body, therefore it is an aerosol generating device; the device ejects drops in micron sizing, col. 5, ln 26: “ejecting selected patterns of drops”, col. 4, ln 29-30: “the dimensions of an ejector could be no more than 100 microns and the orifice could be anywhere from a few to tens of microns”, emphasis added; figs. 4A-figs. 6C and descriptions of these figures show how the disclosed device operate to produce oscillation/vibration/displacement for droplets ejection) comprising 
a single mesh membrane (43 is a single membrane; fig. 11D) comprising a plurality of apertures (54, fig. 11D) and 
a piezoelectric material (materials 44, 45 deposited via layer growing techniques, col. 5, ln 2-3, shown in fig. 11A, after etching it is item 51, the transducer, see fig. 11B) monolithically integrated with the mesh membrane (43); and 
wherein the piezoelectric material (44, 45) induces displacement of the mesh membrane (in the manner shown in figs. 6A-6C) and controls the vibration frequency (how often the vibration applied to the mesh, depends on how often voltage is applied to the piezoelectric material; continuous vibration as shown in figs. 4A-4B, or pulsed vibrations shown in fig. 5A; figs. 6A-6C show different frequencies, “fundamental frequency”, first harmonic, and second harmonic, respectively) and/or displacement of the mesh for atomization of a fluid or liquid to generate an aerosol (col. 1, ln 58-62: “The membrane is adapted to mechanically vibrate on application of bending forces applied preferentially at its resonant frequency. When said reservoir contains fluid, the membrane deflects to form and eject drops at the nozzle”; col. 2, ln 61-col. 3, ln 13; see figs. 4a-5c).
Khuri-Yakub does not explicitly discloses the piezoelectric material being a CMOS compatible piezoelectric material. 
However, Lin discloses a fluid injection device shown in figs. 12-13 having the piezoelectric material layer 136 being formed by Zinc Oxide or Aluminum Nitride (“aluminum nitride”, which is CMOS compatible, as evidenced by par. 10 in Gorisse reference, US 2013/0214879). 
The substitution of one known element (known piezoelectric material Zinc Oxide) as taught by Khuri-Yakub with another (known piezoelectric material Aluminum Nitride) as taught by Lin would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the piezoelectric material known in the arts for vibration induction would have yielded predictable results, namely, inducing oscillation or vibration in fluid ejection. 

Re claim 2, Khuri-Yakub discloses the mesh device comprises silicon (col. 5, ln 4: “silicon nitride 43”).  
Re claim 3, Khuri-Yakub discloses the piezoelectric material comprises a thin film deposited on the mesh device (col. 4, ln 25-28: “The housing could be Silicon and Silicon oxide, the membrane could be Silicon nitride, and the piezoelectric could be a deposited thin film”; col. 5, ln 2-5: “By well-known semiconductor film or layer-growing techniques, a silicon substrate 41 is provided with successive layers of silicon oxide 42, silicon nitride 43, metal 44, piezoelectric material 45 and metal 46”), wherein the piezoelectric material is bonded to the mesh device at an atomic scale (since the piezoelectric material is grown on top of layer 43, the bonding is on an atomic scale).  
Re claim 5, Khuri-Yakub discloses the device is configured as a pump for pumping a liquid or a fluid (pumping via bending forces; col. 1, ln 58-62: “The membrane is adapted to mechanically vibrate on application of bending forces applied preferentially at its resonant frequency. When said reservoir contains fluid, the membrane deflects to form and eject drops at the nozzle”).  
Re claim 6, Khuri-Yakub discloses the mesh device operates in a vibrating mode (col. 1, ln 58-59: “The membrane is adapted to mechanically vibrate”).  
Re claim 7, Khuri-Yakub discloses a size of the apertures are selected to control a droplet size of the atomized fluid or liquid (col. 3, ln 58-59: “The drop size is dependent on the size of the orifice and the magnitude of the applied voltage”).
Re claim 8, Khuri-Yakub discloses a location and a shape of the apertures are selected to control an aerosol of an atomized fluid or liquid (col. 3, ln 49-52; col. 5, ln 26: “ejecting selected patterns of drops”).  

Re claim 12, Khuri-Yakub, as modified, discloses the piezoelectric material (51) covers at least a part of the mesh (see fig. 11D).  

Re claim 13, Khuri-Yakub discloses the piezoelectric material is used to control a plurality of different resonant modes of the device (see figs. 6A-6C; col 3, ln 16-22).  

Re claim 17, Khuri-Yakub discloses the piezoelectric material is adapted to be selectively patterned (shown in fig. 12) on the mesh device to control a mode of operation of the mesh device (col. 5, ln 21-32).  

Re claim 21, Khuri-Yakub discloses the device is configured for atomization of a fluid or a liquid (col. 5, ln 19-26: “ejecting selected patterns of drops”) wherein the plurality of apertures are made using a microfabrication process (col. 5, ln 26-27: “micro-machining”) and wherein the mesh comprises at least one of: silicon, glass, metal, ceramic or a polymer (col. 5, ln 4: silicon nitride).  

Re claim 22, Khuri-Yakub discloses the mesh comprises a silicon mesh device (col. 5, ln 4: silicon nitride) for atomization or pumping of a fluid or liquid through the plurality of apertures (54; see figs. 11B-11C; pumping fluid via vibration and bending forces).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khuri-Yakub (US 5828394), in view of Lin (US 20070080245), further in view of Nisato (US 2010/0331769).
Re claim 11, Khuri-Yakub fails to teach at least one surface of at least one of the plurality of apertures is treated to alter at least one the hydrophobic property of the at least one aperture.  
However, Nisato teaches a nozzle structure shown in fig. 9 having at least one surface of at least one of the plurality of apertures is treated to alter at least one the hydrophobic property of the surface of at least one of the plurality of apertures (by adding hydrophobic coating layer 45; par. 56). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khuri-Yakub to incorporate the teachings of Nisato to provide at least one aperture surface treated to alter the hydrophobic properties of the at least one aperture via hydrophobic coating. Doing so would improve the ejection of fluid by preventing a fluid film on the outlet side of the substrate when a water-based fluid is used, as taught by Nisato in paragraph 56.

Response to Arguments
Applicant's arguments filed 08/04/2022 have been fully considered but they are not persuasive.
Regarding claim 1:
1) Applicant argues that Khuri-Yakub does not disclose an “aerosol generating device” as the droplets produced by device cannot be considered as an aerosol (Remarks, argument points 1-5). 
This is found not persuasive. Firstly, the term “aerosol” has not been provided with a special definition in applicant’s disclosure and would be interpreted in light of its plain meaning, as “A substance consisting of very fine particles of a liquid or solid suspended in a gas. Mist, which consists of very fine droplets of water in air, is an aerosol.” The current claim language does not dictate the size of the droplets. 
Secondly, citation of col. 5, ln 26-32 were included to demonstrate that the cited embodiment taught by Khuri-Yakub produces multiple droplets, specifically 508 dots/drops per inch, and not just a single drop ejection. Page 1 of the Remarks, applicant specifies making aerosol involves producing many drops to form a spray, which is the same manner that Khuri-Yakub’s device of figure 12 operates, i.e. plural orifices 54 ejecting plural droplets, regardless of the chosen orifice size. Applicant has not provided sufficient evidence to show why an ordinary artisan would not consider this as an “aerosol”. The current claim language does not distinguish the required number of drops or size of the drops to reasonably be “an aerosol”. 
2) Applicant argues that the piezoelectric material does not control the vibration frequency (Argument points 6, 7). 
Figures 6A-6C show different frequencies. Additionally, with regard to the claim language “controls vibration frequency”, since the vibration/oscillation of the mesh is induced via the piezoelectric material via the applied voltage (i.e. the mesh cannot vibrate by itself; col. 2, ln 65-66: “The transducer applies forces to the membrane responsive to the applied voltage”), how often and how quickly the voltage is applied to the piezoelectric material would directly dictates and control how often the vibration of the mesh is turned on or off.  Khuri-Yakub shows continuous vibration as shown in figs. 4A-4B, or pulsed vibrations shown in fig. 5A. Figs. 6A-6C show different frequencies, “fundamental frequency”, first harmonic, and second harmonic, respectively.
3) Regarding argument point 8 toward “electrostatic force” being associated with mechanical oscillation, since applicant cited descriptions of the embodiment (fig. 7 without piezoelectric material) different from the cited device (figs. 11A-11D, 12 with piezoelectric material), the argument is not persuasive and unsupported.  
4) Regarding argument point 8 toward language “for atomization of fluid”, see response 1 above. 
5) Regarding argument point 9, applicant argues that each contact 48 can only be a single membrane that has only one aperture, which does not meet the limitation of the claim requiring plural apertures. 
The prior art rejection above cites the silicon nitride layer 43 with plurality of orifices 54 (see fig. 11D) as the “single mesh membrane”, therefore this argument is moot. 
6) Regarding argument point 10, applicant argues that Doll et al indicates ZnO has a propensity to contaminate tools shared with CMOS fabrication therefore assuming that ZnO exists in different form where some are not CMOS compatible. 
It is noticed that no copy of the NPL called Doll et al is provided and therefore cannot be fully considered. Applicant has not provide sufficient evidence to demonstrate ZnO is explicitly identify ZnO to support the alleged existence of different forms. The ZnO disclosed by Khuri-Yakub is not just any physical form of ZnO but the ZnO form already made into piezoelectric material used to induce oscillation/vibration for droplet generation in the same manner as claimed. 
The prior art rejection via Khuri-Yakub is maintained for the reasons presented above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158.  The examiner can normally be reached on 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752